NUMBERS 13-21-00340-CR

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


STETSON KETCHERSID,                                                           Appellant,

                                             v.

THE STATE OF TEXAS,                                                             Appellee.


                    On appeal from the 424th District Court
                          of Burnet County, Texas.


                           ORDER OF ABATEMENT

                 Before Justices Hinojosa, Tijerina, and Silva
                              Order Per Curiam

       This cause is before the Court on its own motion. The District Clerk’s information

sheet reflects there is no counsel on appeal; furthermore, appellant’s notice of appeal

filed with the District Clerk’s office requests counsel be appointed for the appeal.

       Appointment of new counsel rests within the sound discretion of the trial court.

Carroll v. State, 176 S.W.3d 249, 255 (Tex. App.--Houston [1st Dist.] 2004, pet. ref'd). In
those circumstances where the appointment of counsel may be necessary, an appellate

court should abate the proceeding to the trial court for determination of this issue.

Accordingly, we carry the motion, abate the appeal, and remand the cause to the trial

court for further proceedings consistent with this order.

       Upon remand, the trial court shall determine whether appellant is entitled to court-

appointed counsel. If the trial court determines that new counsel should be appointed, the

name, address, email address, telephone number, and state bar number of newly

appointed counsel shall be included in the order appointing counsel. If the trial court

determines appellant has abandoned this appeal and/or is not entitled to court-

appointment counsel, it shall issue such findings. The trial court shall further cause its

findings and/or order to be included in a supplemental clerk's record to be filed with the

clerk of the court on or before the expiration of thirty days from the date of this order.

       It is so ordered.

                                                                        PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2(b).


Delivered and filed on the
29th day of December, 2021.




                                              2